DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed over the prior art (Chae et al. US 20160240759).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration, it is determined that the prior art neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.
The prior art does not teach or render obvious “- - a first pad electrode;
a second pad electrode disposed to be separated from the first pad electrode - -a third pad electrode next to the first pad electrode in a second direction orthogonal to the first direction;
a fourth pad electrode next to the second pad electrode in the second direction and disposed to be separated from the third pad electrode in the first direction - - a first conductive layer electrically connecting the first semiconductor layer and the first pad electrode;
a second conductive layer electrically connecting the second semiconductor layer and the second pad electrode;
a third conductive layer electrically connecting the third semiconductor layer and the fourth pad electrode;

Also, the prior art does not teach or render obvious “- - a first pad electrode;
a second pad electrode disposed to be separated from the first pad electrode - - a third pad electrode next to the first pad electrode in a second direction orthogonal to the first direction;
a fourth pad electrode next to the second pad electrode in the second direction and disposed to be separated from the third pad electrode in the first direction - -a first conductive layer electrically connecting the first semiconductor layer and the first pad electrode;
a second conductive layer electrically connecting the second semiconductor layer and the second pad electrode;
a third conductive layer electrically connecting the third semiconductor layer and the fourth pad electrode;
a fourth conductive layer electrically connecting the fourth semiconductor layer and the third pad electrode; and
a conductive member electrically connecting the second pad electrode and the fourth pad electrode - - the conductive portions being disposed in a first region, a second region, a third region, and a fourth region, the first region being positioned at a periphery of a first corner between the first side and the fourth side of the first semiconductor stacked body, the second region being positioned at a periphery of  a second corner between the first side and 
Furthermore, the prior art does not teach or render obvious “- - a first pad electrode;
a second pad electrode disposed to be separated from the first pad electrode - - a third pad electrode next to the first pad electrode in a second direction orthogonal to the first direction;
a fourth pad electrode next to the second pad electrode in the second direction and disposed to be separated from the third pad electrode in the first direction - - a first conductive layer electrically connecting the first semiconductor layer and the first pad electrode a second conductive layer electrically connecting the second semiconductor layer and the second pad electrode; 
a third conductive layer electrically connecting the third semiconductor layer and the fourth pad electrode;
a fourth conductive layer electrically connecting the fourth semiconductor layer and the third pad electrode;
a conductive member electrically connecting the second pad electrode and the fourth pad electrode - - the plurality of connection portions comprising a first connection portion and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SU C KIM/Primary Examiner, Art Unit 2899